DETAILED ACTION
Receipt is acknowledged of applicant’s Preliminary Amendment/Remarks filed 4/13/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10, 12, 17, 18 and 20 have been amended.  Claims 11, 13-16, 19 and 21 have been cancelled.  No claims are newly added.  Accordingly, claims 1-10, 12, 17, 18 and 20 remain pending in the application.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art is discussed below.  
Kannan et al. (US 2011/0288651 A1; Nov. 24, 2011; hereafter as “Kannan”) teaches a biodegradable nanocomposite comprising polymer particles (abstract; [0030]; claim 1).  Kannan teaches the particular polymer, polycaprolactone (claim 3).  Kannan teaches that the nanocomposite is expandable and injectable ([0031] and [0035]).  Kannan, however, is silent to “a polydopamine adhesive bound to said polycaprolactone particle filler” and “a polymethacrylic acid plasticizer bound to said polydopamine adhesive”.
Amoozgar et al. (US 2017/0266123 A1, Sep. 21, 2017, hereafter as “Amoozgar”) teaches compositions comprising polydopamine as a particle adhesive coating that helps to stabilize a particle core and/or alter the release kinetics of an active agent (abstract; [0081]).  Amoozgar teaches that the particle core can be formed of a polymer such as polycaprolactone ([0092]).  Amoozgar also teaches that the composition can be injectable ([0125]).  Amoozgar, however is silent to an “expandable composition” and “a polymethacrylic acid plasticizer bound to said polydopamine adhesive”.
Thus, the prior art does not teach or reasonably suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-10, 12, 17, 18 and 20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617